 Case 3:19-cv-00477-REP Document 15 Filed 10/04/19 Page 1 of 1 PageID# 141


                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division



TREVOR FITZGIBBON,

        Plaintiff,

V.                                      Civil Action No. 3:19cv477


JESSLYN A. RADACK,

     Defendants.


                                  ORDER


     Having reviewed the file herein and finding that, pursuant to

Fed. R. Civ. P. 15(a)(1)(B), the plaintiff filed his AMENDED

COMPLAINT on September 29, 2019 (EOF No. 13), it is hereby ORDERED

that DEFENDANT'S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.

12(b)(1), (b)(2), AND (b)(6) (ECF No. 6) is denied as moot.          It is

further ORDERED that the defendants shall file their Answers and any

other motions with respect to the AMENDED COMPLAINT by October 15,

2019.


     It is so ORDERED.




                                                 /S/
                                  Robert E. Payne
                                  Senior United States District Judge


Richmond, Virginia
Date; October         2019
